DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
This is a non-final Office Action (“Action”) in reply to the response filed 9/15/2022 (“Sept. Resp.”). In the Sept. Resp. claims 7 and 10-12 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2018/0041325, to Lee et al. (“Lee”), which was previously cited and applied.
U.S. Patent Application Publication No. 2015/0373743, to Kim et al. (“Kim”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claim 11 is anticipated over Lee.
35 U.S.C. § 103 – Claims 7, 10, and 12 are obvious over Lee in view of Kim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant makes two arguments as to why the cited and applied prior art (see rejections below) do not teach the newly added limitations to independent claims 7 and 10-12. See Sept. Resp. at 8-10. First, Applicant argues that Lee (U.S. 2018/0041325) does not “transmitting information about the number of given resources in the given time interval by the broadcast signal,” (emphasis original), and therefore, also does not teach “determining the number of [RACH] resources based on the information about the number of the given resources based on the broadcast signal,” as recited in the claims. See Sept. Resp. at 8, 9. Second, Applicant argues that Kim (U.S. 2015/0373743) does not teach “determining the number of resources based on the information transmitted using the broadcast signal,” as recited in at least claims 7, 10, and 12.
These arguments are not persuasive.
Regarding the first argument, Lee shows in Fig. 17, for example, a TTI configured with conventional PDCCH and PDSCH, and sPDCCH and sPDSCH. Additionally, Lee also teaches in Figs. 6, 7 that a radio frame, including subframes, have synchronization signals (PSS and SSS) and broadcast signals (P-BCH). The PDCCH/sPDCCH and P-BCH are all broadcast signals, thus, they make up “a plurality of broadcast signals.” See Lee, ¶¶ 70, 89. The more specifically claimed “a broadcast signal” is taught at least by the PDCCH/sPDCCH and includes “information about the number of the given resources” such as by index, configuration, or other control information. See Lee, ¶¶ 15-23, 28, 71-72, 89, 93, 96. As a result, the entirety of Lee fully teaches that a plurality of synchronization signals and plurality of broadcast signals are transmitted in a TTI, including a broadcast signal with “information about the number of the given resources,” including that “provided with resource index information of the given resources,” as recited in at least claims 7 and 10-12. Additionally, Lee teaches that the downlink control information, e.g., the information that configures the “number of the given resources,” is used to configure RACH. See Lee, ¶¶ 72-73
Regarding the second argument, Kim is more detailed regarding RACH configuration than Lee, and teaches “the number of [RACH] resources [is] based on a number of the given resources in the given transmission time interval.” See Kim, ¶¶ 93, 94, 97-99, the RACH sequence (i.e., number of RACH resources) is directly determined from the number of symbols (i.e., given resources).
For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.

Regarding claim 11, Lee teaches:
A base station (Lee, Fig. 31, eNB 3110 is a base station, ¶¶ 533-537) comprising: 
a transmitter (Lee, Fig. 31, at least RF unit 3113 is a transmitter, ¶ 535) that transmits a plurality of synchronization signals and a plurality of broadcast signals in a given transmission time interval in which given resources are configured, each given resource being formed of consecutive symbols (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 101-103); and 
a processor (Lee, Fig. 31, processor 3111, ¶¶ 535-537) that controls transmission of the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, ¶¶ 535, 537, the processor 3111 controls operations and is connected to the RF unit 3113, including “the functions, processes, and/or methods proposed in FIGS. 1 to 30”), 
wherein the processor is configured to provide a terminal with resource index information of the given resources being configured in the given transmission time interval in which the transmitter transmits the plurality of synchronization signals and the plurality of broadcast signals (Lee, ¶¶ 89, 93, 96, configuration information, such as a symbol index, can be transmitted from the eNB to the UE for the TTI in the TTI and is transmitted in control information), each given resource is used for transmitting synchronization signals among the plurality of synchronization signals and 41489634Application No. 16/087,852Docket No.: 17786-582001a broadcast signal among the plurality of broadcast signals in the given transmission time interval, and to control transmission of the synchronization signals and the broadcast signal on each given resource based on the resource index information of the given resources (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH and PDCCHs) are transmitted by the eNB and received by the UE in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 89, 93, 101-103, and where the PDCCH/sPDCCH is a broadcast signal that carries control information and is transmitted on the given resources), and 
wherein the transmitter transmits information about a number of the given resources in the given transmission time interval to the terminal by the broadcast signal (Lee, ¶ 96 describes that at least a number of control symbols can be signaled, ¶ 168 describes that at least a number of sub-bands can be configured, and ¶¶ 180-183 specifically describe that resources for a given TTI are configured, and the downlink control information can be sent in a PDCCH, see ¶¶ 70, 89-96).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2018/0041325) in view of Kim (U.S. 2015/0373743), both of which are in the same field of wireless resource allocation as the claimed invention.

Regarding claim 7, Lee teaches:
A terminal (Lee, Fig. 31, UE 3120 is a terminal, ¶¶ 533-537) comprising: 
a receiver (Lee, Fig. 31, at least the RF unit 3123 is a receiver, ¶ 536) that receives a plurality of synchronization signals and a plurality of broadcast signals in a given transmission time interval in which given resources are configured, each given resource being formed of consecutive symbols (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 101-103); and 
a processor (Lee, Fig. 31, processor 3121, ¶¶ 536, 537) that controls reception of the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, ¶¶ 536-537, the processor 3121 controls operations and is connected to the RF unit 3123, including “the functions, processes, and/or methods proposed in FIGS. 1 to 30”),
wherein the processor is configured to be provided with resource index information of the given resources being configured in the given transmission time interval in which the receiver receives the plurality of synchronization signals and the plurality of broadcast signals (Lee, ¶¶ 89, 93, 96, configuration information, such as a symbol index, can be transmitted from the eNB to the UE for the TTI in the TTI and is transmitted in control information), each given resource is used for transmitting synchronization signals among the plurality of synchronization signals and a broadcast signal among the plurality of broadcast signals in the given transmission time interval, and to control reception of the synchronization signals and the broadcast signal on each given resource based on the resource index information of the given resources (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted by the eNB and received by the UE in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 89, 93, 101-103).

While Lee teaches that RACH transmissions may also be configured, such as by the downlink control information, see ¶¶ 72-73, Lee does not necessarily teach the specifics of the additionally recited limitation. Kim remedies this and teaches that “the processor determines a number of resources used for Random Access Channel (RACH) transmission based on a number of the given resources in the given transmission time interval, and wherein the number of resources is determined based on the information about the number of the given resources based on the broadcast signal,” as recited in claim 7. Kim, Figs. 12-14 as described in ¶¶ 93-99, a number of resources may be configured for RACH transmission and determined based on a number of given resources in a TTI, for example, the RACH sequence is explicitly determined by the number of given resources, see ¶¶ 93, 94, 97-99, which are signaled. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the RACH configuration as in Kim with the overall configuration of wireless resources as in Lee, not only because Lee contemplates such a setup (see Lee Fig. 1, and Kim, Fig. 3), but also to take advantage of improving reliability in the transmitted RACH transmission through repetition regardless of TTI size in high carrier frequency and advanced systems. See Kim, ¶¶ 6-16.

Regarding claim 10, there is recited a “radio communication method for a terminal” comprising steps that are virtually identical to the functions performed by the terminal recited in claim 7. As a result, claim 10 is rejected as obvious under section 103 over Lee in view of Kim for the same reasons as presented above in the rejection of claim 7.

Regarding claim 12, Lee teaches:
A system (Lee, Fig. 31, ¶¶ 533-537) comprising: a terminal (Fig. 31, UE 3120 is a terminal); and a base station (Lee, Fig. 31, eNB 3110 is a base station), 
the terminal comprising: 
a receiver (Lee, Fig. 31, at least the RF unit 3123 is a receiver, ¶ 536) that receives a plurality of synchronization signals and a plurality of broadcast signals in a given transmission time interval in which given resources are configured, each given resource being formed of consecutive symbols (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 101-103); and 
a terminal processor (Lee, Fig. 31, processor 3121, ¶¶ 536, 537) that controls reception of the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, ¶¶ 536-537, the processor 3121 controls operations and is connected to the RF unit 3123, including “the functions, processes, and/or methods proposed in FIGS. 1 to 30”), 
wherein the terminal processor is configured to be provided with resource index information of the given resources being configured in the given transmission time interval in which the receiver receives the plurality of synchronization signals and the plurality of broadcast signals (Lee, ¶¶ 89, 93, 96, configuration information, such as a symbol index, can be transmitted from the eNB to the UE for the TTI in the TTI and is transmitted in control information), each given resource is used for transmitting synchronization signals among the plurality of synchronization signals and a broadcast signal among the plurality of broadcast signals in the given transmission time interval, and to control reception of the synchronization signals and the broadcast signal on each given resource based on the resource index information of the given resources (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted by the eNB and received by the UE in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 89, 93, 101-103), and 
…
the base station comprising: 
a transmitter (Lee, Fig. 31, at least RF unit 3113 is a transmitter, ¶ 535) that transmits the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 101-103); and 
a base station processor (Lee, Fig. 31, processor 3111, ¶¶ 535-537) that controls transmission of the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, ¶¶ 535, 537, the processor 3111 controls operations and is connected to the RF unit 3113, including “the functions, processes, and/or methods proposed in FIGS. 1 to 30”), 
wherein the base station processor is configured to provide the terminal with the resource index information of the given resources (Lee, ¶¶ 89, 93, configuration information, such as a symbol or subcarrier index, can be transmitted from the eNB to the UE).

While Lee teaches that RACH transmissions may also be configured, such as by the downlink control information, see ¶¶ 72-73, Lee does not necessarily teach the specifics of the additionally recited limitation. Kim remedies this and teaches that “the terminal determines a number of resources used for Random Access Channel (RACH) transmission based on a number of the given resources in the given transmission time interval, and wherein the number of resources is determined based on the information about the number of the given resources based on the broadcast signal,” as recited in claim 12. Kim, Figs. 12-14 as described in ¶¶ 93-99, a number of resources may be configured for RACH transmission and determined based on a number of given resources in a TTI, for example, the RACH sequence is explicitly determined by the number of given resources, see ¶¶ 93, 94, 97-99, which are signaled. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the RACH configuration as in Kim with the overall configuration of wireless resources as in Lee, not only because Lee contemplates such a setup (see Lee Fig. 1, and Kim, Fig. 3), but also to take advantage of improving reliability in the transmitted RACH transmission through repetition regardless of TTI size in high carrier frequency and advanced systems. See Kim, ¶¶ 6-16.

Conclusion
While an updated search has been performed, no additional prior art was found.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413